Citation Nr: 1617372	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Veteran testified before the undersigned at a Travel Board hearing at the RO.


FINDING OF FACT

A low back disability diagnosed as degenerative disc and joint disease of the lumbar spine is attributable to service.


CONCLUSION OF LAW

A low back disability characterized as degenerative disc and joint disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases including arthritis.  38 C.F.R. §§ 3.303(a),(b), 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

At his Board hearing, the Veteran testified that he initially hurt his back during service in 1980.  At that time, he was working at Moody Air Force Base in Georgia.  He related that he was servicing their tow vehicle.  He was up on the forward left fender of it checking the oil and on that fender there was a bracket to hold the fire extinguisher.  There was no fire extinguisher, just the bracket.  So he had his weight leaning on that bracket and that bracket broke.  He reported that he then fell backward onto the concrete from about six foot in height.  After that, his back really began to have pain.  There was also another time after that he fell from a horse which further aggravated his back.  The Veteran's wife testified that the Veteran had current back problems such that he had to restrict his activities although he was not a person who complained.  

Service treatment records (STRs) revealed that in November 1980, the Veteran suffered a muscle strain of his back after riding a horse.  The x-rays were negative.  In March 1983, the Veteran was treated for a back superficial linear laceration.  The laceration was sutured.  In August 1986, the Veteran was seen for lower back pain and paravertebral muscle spasm after he was playing softball.  In June 1998, the Veteran was treated for low back pain after a squadron run.  The incident where the Veteran fell flat on his back is not specifically documented.  However, there is lay confirmation of this event.  In October 2009, a service buddy, C.R.R., stated that he witnessed the Veteran fall and land on his back.  He indicated that when they were pre-flighting vehicles, the Veteran was on the fender of their large aircraft tow vehicle approximately five feet off the ground and was leaning on the fire extinguisher bracket while checking the oil level, the bracket broke and he fell from that height and landed flat on his back onto the concrete flight line, injuring his back.

Post-service, in April 2005, it was noted that the Veteran had lumbar strain after he injured his back lifting weights.

In March 2010, the Veteran was afforded a VA examination.  Physical examination was performed.  In the assessment, the examiner initially indicated that testing showed that the Veteran had mild degenerative disc disease at L4, L5, and S1.  However, the examiner also indicated that the diagnosis was degenerative joint disease of L4, L5, and S1.  The examiner opined that the degenerative joint disease of the lumbar spine was not caused by or related to the lumbar strain during service.  The rationale was that back sprain involves the muscles and ligaments (soft tissues of the spinal region) and spondylosis is a degenerative process involving the discs and vertebral bodies.  One is not the cause of or related to the other.  

In his notice of disagreement, the Veteran asserted that his low back disability began when he fell flat on his back during service.  

In October 2011, a United States Air Force Family Medicine Physician Assistant provided a medical opinion after reviewing the medical records.  He noted that there were complaints of back pain during service including in November 1988 after he was thrown from a horse as well as in August 1984, August 1986, and June 1988.  This examiner noted that it was not uncommon for airmen to minimize their symptoms if they thought their duties would be modified based on medications.  It was indicated that the time between the Veteran's fall on his back from the aircraft tow vehicle may or may not have been the root cause of his chronic back pain.  This opinion is equivocal in nature.  However, the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In January 2016, the Veteran's physical therapist provided a letter.  He indicated that the Veteran had a history of chronic low back pain since the incident inservice when the Veteran was servicing the tow vehicle and fell.  Since then, the Veteran had frequently recurring low back pain with radiation down the left lower extremity.  The examiner indicated that the signs and symptoms were consistent with spinal instabilities often associated with discogenic problems and spondylolisthesis.  Due to the chronic nature of the low back pain, the examiner opined that service connection should be reconsidered.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, as noted, the equivocal medical opinion is not sufficient to establish a nexus between current disability and service.  The other two opinions provided rationale and are probative.  The VA medical opinion indicated that the Veteran has degenerative disc and joint disease which is consistent with the physical therapist's opinion.  The VA examiner's opinion is essentially predicated on a finding that the Veteran's inservice injuries resulted in only lumbar sprain and lumbar sprain did not/would not become degenerative disc or degenerative joint disease.  However, the physical therapist pointed out that the Veteran had reported chronic complaints of continuous back pain which included radiation of the left leg.  In viewing the STRs, only the horse incident reflected a back diagnosis of lumbar strain and there was also a post-diagnosis of lumbar strain in 2005.  However, there were other injuries including the injury where the Veteran fell flat on his back and the Veteran has reported chronic low back pain with radiation since then.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the Veteran's continuous complaints of low back pain with left leg radiation and in affording the Veteran the benefit of the doubt, the Board finds that service connection for degenerative disc and joint disease of the lumbar spine is warranted.  


ORDER

Service connection for a low back disorder characterized as degenerative disc and joint disease of the lumbar spine is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


